Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT dated as of September 27, 2017 (this
“Agreement”), by and among SYNAPTICS INCORPORATED, a company incorporated under
the laws of the State of Delaware (the “Borrower”), THE LENDERS PARTY HERETO
(the “Lenders”), SYNAPTICS INTERNATIONAL, INC. and CONEXANT SYSTEMS, LLC (each a
“Subsidiary Guarantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent, issuing lender and swingline lender (the “Administrative
Agent”).

WHEREAS the Borrower, the lenders party thereto (the “Existing Lenders”) and the
Administrative Agent are party to the Credit Agreement, dated as of
September 30, 2014 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS the Borrower, the Subsidiary Guarantors and the Administrative Agent are
party to (a) the Collateral Agreement, dated as of September 30, 2014 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Collateral Agreement”), (b) the Subsidiary
Guaranty Agreement, dated as of September 30, 2014 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Subsidiary Guaranty Agreement”) and (c) the Pledge Agreement,
dated as of September 30, 2014 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Pledge
Agreement”);

WHEREAS the Borrower and the Administrative Agent are party to (a) the Trademark
Security Agreement, dated as of September 30, 2014 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Trademark Security Agreement”), (b) the Copyright Security
Agreement, dated as of September 30, 2014 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Copyright Security Agreement”), (c) the Patent Security Agreement, dated as of
September 30, 2014 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Existing Patent Security
Agreement”) and (d) the Unpublished Patent Security Agreement, dated as of
September 30, 2014 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Existing Unpublished Patent
Security Agreement” and, together with the Existing Collateral Agreement, the
Existing Subsidiary Guaranty Agreement, the Existing Pledge Agreement, the
Existing Trademark Security Agreement, the Existing Copyright Security
Agreement, the Existing Patent Security Agreement and the other Security
Documents (as defined in the Existing Credit Agreement), collectively, the
“Existing Security Documents”);

WHEREAS the Borrower, the Administrative Agent and the Lenders desire to amend
and restate (the “Credit Agreement Amendment and Restatement”) the Existing
Credit Agreement in its entirety in the form of the Amended and Restated Credit
Agreement attached hereto as Exhibit A (the “Amended and Restated Credit
Agreement”; capitalized terms used but not otherwise defined herein having the
meanings set forth therein);



--------------------------------------------------------------------------------

WHEREAS, substantially simultaneously with the effectiveness of the Credit
Agreement Amendment and Restatement and upon the terms and subject to the
conditions set forth herein and in the Amended and Restated Credit Agreement
(a) the Lenders listed on Schedule II to the Amended and Restated Credit
Agreement have severally committed to make Revolving Credit Loans (collectively,
the “Commitments”) pursuant to the terms and conditions set forth in the Amended
and Restated Credit Agreement in the amounts set forth opposite each such
Lender’s name on such Schedule II and (b) a portion of the Loans shall be used
to repay the Obligations (as defined in the Existing Credit Agreement) of the
Existing Lenders under the Existing Credit Agreement (other than contingent
indemnification obligations not then due) in full (the “Repayment”);

WHEREAS, substantially simultaneously with the effectiveness of the Credit
Agreement Amendment and Restatement and upon the terms and subject to the
conditions set forth herein, each of the respective Credit Parties wishes to
affirm and confirm its guarantee, pledge, grant and other agreements under the
Existing Security Documents (the “Security Documents Reaffirmation”);

WHEREAS it is the intention of all parties hereto that the Credit Agreement
Amendment and Restatement, the Repayment and the Security Documents
Reaffirmation (collectively, the “Transactions”) occur substantially
simultaneously and become fully effective upon the satisfaction of all of the
conditions to effectiveness listed in Section 4 below (the “Restatement Date”);
and

WHEREAS it is the intention of all parties hereto that, following the
Transactions (a) the Amended and Restated Credit Agreement will be a
continuation of the Existing Credit Agreement and (b) the Collateral securing
the Obligations under the Existing Credit Agreement will continue to secure,
with equal priority, the Obligations under the Amended and Restated Credit
Agreement;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. CREDIT AGREEMENT AMENDMENT AND RESTATEMENT.

The Borrower, the Administrative Agent and the Lenders hereby agree that, as of
the Restatement Date, (i) the Existing Credit Agreement shall be amended and
restated in its entirety in the form of the Amended and Restated Credit
Agreement attached hereto as Exhibit A and (ii) the schedules to the Existing
Collateral Agreement shall be amended and restated in their entirety in the form
attached hereto as Exhibit B.



--------------------------------------------------------------------------------

SECTION 2. LOANS AND COMMITMENTS; REPAYMENT.

As of the Restatement Date:

(a) Each Lender shall have the Revolving Credit Commitment set forth opposite
its name on Schedule 1.1 to the Amended and Restated Credit Agreement. Each
Lender hereby agrees, severally and not jointly and subject to the terms and
conditions set forth herein and in the Amended and Restated Credit Agreement to
extend Revolving Credit Loans to the Borrower in accordance with said Revolving
Credit Commitment.

(b) The outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Letters of Credit and Swingline Loans will be reallocated by the
Administrative Agent on the Restatement Date among the Lenders in accordance
with their Revolving Credit Commitment Percentages set forth on Schedule 1.1 to
the Amended and Restated Credit Agreement (and each Lender agrees to make all
payments and adjustments necessary to effect such reallocation).

(c) It is intended by the parties hereto that (a) all obligations of the parties
under the Existing Credit Agreement shall continue to exist under and be
evidenced by this Agreement and the other Loan Documents; and (b) except as
expressly stated herein or amended hereby, the Existing Credit Agreement and the
other Loan Documents are ratified and confirmed as remaining unmodified and in
full force and effect with respect to all obligations thereunder; it being
understood that it is the intent of the parties hereto that this Agreement does
not constitute a novation of rights, obligations and liabilities of the
respective parties existing under the Existing Credit Agreement and such rights,
obligations and liabilities shall continue and remain outstanding.

SECTION 3. SECURITY DOCUMENTS REAFFIRMATION.

(a) Each Credit Party hereby acknowledges that it expects to realize substantial
direct and indirect benefits as a result of the Transactions.

(b) Each Credit Party hereby acknowledges its receipt of the Amended and
Restated Credit Agreement and its review of the terms and conditions thereof,
and consents to the terms and conditions of this Agreement, the Amended and
Restated Credit Agreement and the Transactions contemplated herein and therein.

(c) Each Credit Party hereby (i) affirms and confirms its guarantee, pledge,
grant and other agreements under each Existing Security Document (including its
grants of security interests under the Existing Security Documents) and
(ii) agrees that, notwithstanding the effectiveness of this Agreement, the
Amended and Restated Credit Agreement or the occurrence of the other
Transactions, each Existing Security Document and all guarantees, pledges,
grants and other agreements thereunder shall continue to be in full force and
effect in respect of, and to secure, the Obligations.



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT TO EFFECTIVENESS.

This Agreement shall be effective only upon satisfaction of the following
conditions precedent:

(a) Receipt by the Administrative Agent of at least one fully executed copy of
this Agreement, executed by the Borrower, the Subsidiary Guarantors, the Lenders
and the Administrative Agent; and

(b) Receipt by the Administrative Agent of evidence satisfactory to it that the
conditions set forth in Section VI of the Amended and Restated Credit Agreement
have been satisfied.

SECTION 5. EFFECT OF THIS AGREEMENT.

(a) Upon the effectiveness of this Agreement, and on and after the Restatement
Date (i) each reference in the Existing Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import, and each reference to
the Existing Credit Agreement in any other related document, including any Loan
Document, shall mean and be a reference to the Amended and Restated Credit
Agreement, as amended, restated, supplemented or modified from time to time.

(b) None of the Transactions, this Agreement, nor any other Loan Document shall
release, limit or impair in any way the priority of any security interests and
liens held by the Administrative Agent for the benefit of the Secured Parties
against any assets of the Borrower or the Subsidiary Guarantors arising under
the Existing Credit Agreement, the Existing Collateral Agreement, the Existing
Subsidiary Guaranty Agreement, the Existing Pledge Agreement, the Existing
Trademark Security Agreement, the Existing Copyright Security Agreement, the
Existing Patent Security Agreement, the Existing Unpublished Trademark Security
Agreement or the other Existing Security Documents.

(c) Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Existing Lenders, the Lenders or the
Administrative Agent under the Existing Credit Agreement, the Amended and
Restated Credit Agreement, Existing Collateral Agreement, the Existing
Subsidiary Guaranty Agreement, the Existing Pledge Agreement, the Existing
Trademark Security Agreement, the Existing Copyright Security Agreement, the
Existing Patent Security Agreement, the Existing Unpublished Trademark Security
Agreement or any other Loan Document. Except as expressly set forth herein,
nothing herein shall be deemed to entitle the Borrower or any other Credit Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement, the Amended and Restated Credit Agreement, Existing
Collateral Agreement, the Existing Subsidiary Guaranty Agreement, the Existing
Pledge Agreement, the Existing Trademark Security Agreement, the Existing
Copyright Security Agreement, the Existing Patent Security Agreement, the
Existing Unpublished Trademark Security Agreement or any other Loan Document in
similar or different circumstances.

(d) This Agreement shall constitute a “Loan Document” under the Existing Credit
Agreement and the Amended and Restated Credit Agreement for all purposes.



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS.

(a) Applicability of Other Provisions. The provisions of Sections 12.3, 12.5,
12.6, 12.15 and 12.16 of the Amended and Restated Credit Agreement pertaining
to, inter alia, expenses, indemnity, governing law, jurisdiction, consent to
service of process, waiver of jury trial, counterparts, integration and
severability of provisions are hereby incorporated by reference herein, mutatis
mutandis.

(b) Amendments. This Agreement may not be modified, altered or amended, except
by an agreement in writing signed by the Borrowers, the Subsidiary Guarantors,
the Lenders and the Administrative Agent.

(c) Successors and Assigns. This Agreement shall be binding upon each of the
parties hereto and their respective successors and assigns.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

SYNAPTICS INCORPORATED, as Borrower By:  

/s/ Wajid Ali

  Name: Wajid Ali  

Title:  Senior Vice President and Chief Financial Officer

[Signature Page – Amendment & Restatement Agreement (Synaptics 2017)]



--------------------------------------------------------------------------------

SYNAPTICS INTERNATIONAL, INC., as Subsidiary Guarantor By:  

/s/ John McFarland

  Name: John McFarland   Title: Director and Secretary

[Signature Page – Amendment & Restatement Agreement (Synaptics 2017)]



--------------------------------------------------------------------------------

CONEXANT SYSTEMS, LLC, as

Subsidiary Guarantor

By:  

/s/ John McFarland

  Name: John McFarland  

Title:  Representative of Sole Member Synaptics Incorporated and Secretary

[Signature Page – Amendment & Restatement Agreement (Synaptics 2017)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Jeremy Fernandez

  Name: Jeremy Fernandez   Title: Vice President

[Signature Page – Amendment & Restatement Agreement (Synaptics 2017)]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as Lender By:  

/s/ Michael Kus

  Name: Michael Kus   Title: Managing Director

[Signature Page – Amendment & Restatement Agreement (Synaptics 2017)]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as Lender By:  

/s/ Jeff French

  Name: Jeff French   Title: Relationship Manager

[Signature Page – Amendment & Restatement Agreement (Synaptics 2017)]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as Lender By:  

/s/ Lillian Kim

  Name: Lillian Kim   Title: Director

[Signature Page – Amendment & Restatement Agreement (Synaptics 2017)]



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Matt S. Scullin

  Name: Matt S. Scullin   Title: Vice President

[Signature Page – Amendment & Restatement Agreement (Synaptics 2017)]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lender By:  

/s/ S. Michael St. Geme

  Name: S. Michael St. Geme   Title: Managing Director

[Signature Page – Amendment & Restatement Agreement (Synaptics 2017)]